Exhibit 10.1

 

AMENDMENT NUMBER ONE TO THE PRINCIPAL UNDERWRITING AGREEMENT
BETWEEN ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

AND ALLSTATE DISTRIBUTORS, L.L.C.

 

This AMENDMENT NUMBER ONE (the “Amendment One”) is made and entered into this
1st day of October 2002 (the “Effective Date”) by and between Allstate Life
Insurance Company of New York (“Allstate Life of New York”) and Allstate
Distributors, L.L.C. (“Distributors”).

 

WHEREAS, Allstate Life of New York and Distributors are parties to that certain
Principal Underwriting Agreement dated May 1, 2000 (the “Underwriting
Agreement”);

 

WHEREAS, the parties have agreed to revise the commission payment structure
relating to the sale of certain variable insurance contracts described in the
Underwriting Agreement; and

 

WHEREAS, the parties desire to amend the Underwriting Agreement to reflect their
new agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties agree as follows:

 

1.     The first sentence of Section 5.01 Compensation, shall be replaced with
the following:

 

Allstate Life of New York shall pay to Distributors commissions described in
Exhibits 2.1.1, 2.1.4 and 2.1.5 to the Third Amended and Restated Joint Venture
Agreement between The Allstate Corporation and Putnam Investments, LLC dated
October 1, 2002, (the “Joint Venture Agreement”).

 

2.               Except as specifically amended hereby, the Underwriting
Agreement shall remain in full force and effect in accordance with its terms.

 

4.     Capitalized terms used herein and not otherwise defined in this Amendment
One shall have the meanings given to them in the Joint Venture Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
signed on its behalf by its duly authorized officers, all as of the day and year
first written above.

 

ALLSTATE LIFE INSURANCE

ALLSTATE DISTRIBUTORS, L.L.C.

COMPANY OF NEW YORK

 

 

 

 

 

 

 

By:

      /s/ Steven C. Verney

 

By:

      /s/ Barry S. Paul

 

 

   Steven C. Verney

 

 

   Barry S. Paul

 

 

 

 

 

 

 

Title:

   Treasurer

 

Title:

   Assistant Treasurer

 

 

 

 

 

 

 

Date:

   May 1, 2005

 

Date:

   May 1, 2005

 

 

E-2

--------------------------------------------------------------------------------